368 S.E.2d 385 (1988)
STATE of North Carolina
v.
Donald Joseph ROLAND.
No. 18A88.
Supreme Court of North Carolina.
June 2, 1988.
*386 Lacy H. Thornburg, Atty. Gen. by Norma S. Harrell, Asst. Atty. Gen., Raleigh, for the State.
Lipsitz, Green, Fahringer, Roll, Schuller & James, pro hac vice. by Paul J. Cambria, Jr., Herbert L. Greenman, Buffalo, and James, McElroy & Diehl by Edward T. Hinson, Jr., Charlotte, for defendant-appellant.
North Carolina Civil Liberties Legal Foundation by William G. Simpson, Jr., Raleigh, and Smith, Helms, Mulliss & Moore by William Sam Byassee and Jon Berkelhammer, Greensboro, amicus curiae.
PER CURIAM.
The decision of the Court of Appeals is
AFFIRMED.